                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                           OWC SANTA CRUZ MFG LLC,
                                   8                                                        Case No. 5:20-cv-05835-EJD
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING PLAINTIFF’S
                                                 v.                                         MOTION TO DISMISS FOR LACK OF
                                  10                                                        SUBJECT MATTER JURISDICTION
                                           CHRISTOPHER W. LOCHHEAD, et al.,
                                  11                                                        Re: Dkt. No. 71
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff OWC Santa Cruz Mfg LLC (“OWC”) brings this case asserting claims under

                                  14   California state law on the basis of diversity jurisdiction against Monterey Storage Solutions LLC

                                  15   (“MSS”), Ben Rewis, Christopher Lochhead, Gil Spencer, Shakuntala Atre, and Nisha Atre

                                  16   (collectively “Defendants”). As explained below, because OWC provides sufficient evidence to

                                  17   demonstrate that two member limited liability companies of OWC’s sole member, Openroads

                                  18   Wealth Capital, LLC (“Openroads”), are citizens of states where defendants Ben Rewis,

                                  19   Christopher Lochhead, Shakuntala Atre, and Nisha Atre currently reside, complete diversity does

                                  20   not exist. The Court must therefore DISMISS the case for lack of subject matter jurisdiction.1

                                  21       I.   RELEVANT BACKGROUND
                                  22            OWC asserts nine claims under California state law against Defendants.2 See Second

                                  23   Amended Complaint (“SAC”), Dkt. No. 57. OWC’s factual allegations all arise from its 2019

                                  24
                                       1
                                  25     The Court took the motion under submission for decision without oral argument pursuant to
                                       Civil Local Rule 7-1(b)
                                       2
                                  26     These claims include breach of the covenant of good faith and fair dealing, declaratory relief,
                                       tortious interference with contract, civil conspiracy, fraud, constructive fraud, breach of fiduciary
                                  27   duty, and breach of contract. SAC ¶¶ 120-209.
                                       Case No.: 5:20-cv-05835-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS FOR LACK OF SUBJECT
                                       MATTER JURISDICTION
                                                                                          1
                                   1   investment in Interstitial Systems (“Interstitial”), a cannabis process start-up that was in the

                                   2   process of developing a 4,200 square foot manufacturing and distribution facility in Santa Cruz,

                                   3   California on a piece of property owned by Tushar Atre, the owner and chairman of Interstitial.

                                   4   Id. ¶¶ 15-21, 34. OWC purchased a 27.5% membership interest in Interstitial with an option to

                                   5   further invest in the company for a total interest of 42.5%. Id. ¶ 34. Defendant MSS, which was also

                                   6   owned, controlled, and operated by Tushar Atre, held the remaining membership interest in Interstitial.

                                   7   Id. ¶ 35. The two parties also agreed to an amended and restated Operating Agreement for Interstitial.

                                   8           Under the Operating Agreement, MSS had the right to appoint three managers to Interstitial’s

                                   9   Board of Managers, while OWC had the right to appoint two managers. Id. ¶ 39; Amended and

                                  10   Restated Operating Agreement (“Operating Agreement”), Dkt. No. 57-1, Ex. B at p. 2, §2.3. Pursuant

                                  11   to the Operating Agreement if a member of Interstitial transferred all or any portion of the member’s

                                  12   membership interest, Interstitial would have the option to purchase that interest and if Interstitial
Northern District of California
 United States District Court




                                  13   decided not to exercise that option, the other member would have the option to purchase the

                                  14   transferring member’s membership interest. Operating Agreement, p. 13, § 6.1. If the parties were

                                  15   unable to agree on a purchase price, then the Operating Agreement provided a procedure for obtaining

                                  16   an appraisal of the membership interest. Id. The time for closing the sale of the membership interest

                                  17   would be no later than 30 days after “determination of the purchase price,” unless the parties agreed

                                  18   otherwise. Operating Agreement, § 6.1(f).

                                  19           On October 1, 2019, Tushar Atre died, and his Estate took control of his interest in MSS. SAC

                                  20   ¶¶ 2, 60. MSS appointed Ben Rewis, Christopher Lochhead and Gil Spencer as the “MSS-Appointed

                                  21   Managers,” to serve as managers of Interstitial. Id. ¶¶ 4-7, 78. Thereafter, OWC exercised its right

                                  22   under the Operating Agreement to purchase MSS’s membership interest in Interstitial. Id. ¶ 79. An

                                  23   appraiser was appointed and subsequently issued an appraisal of the company. Id. ¶¶ 80, 88.

                                  24   However, MSS and OWC were unable to agree on the terms of a purchase agreement and promissory

                                  25   note. Id. ¶¶ 90-97, 104-115. OWC brought suit against MSS and the MSS-managers after MSS

                                  26   refused to transfer its membership interest by the deadline that OWC claims the Operating Agreement

                                  27
                                       Case No.: 5:20-cv-05835-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS FOR LACK OF SUBJECT
                                       MATTER JURISDICTION
                                                                         2
                                   1   requires. Id. ¶ 117.

                                   2           OWC also submitted a Creditor’s claim to the Estate of Tushar Atre based in part on Mr.

                                   3   Atre’s alleged misrepresentations and misappropriation of funds related to OWC’s investment in

                                   4   Interstitial. Id. ¶ 118. The Estate rejected the Creditor’s claim, prompting OWC to also bring claims

                                   5   against Shakuntala Atre, as Trustee and Executor of Tushar Atre’s Trust and Estate, and Nisha

                                   6   Atre.

                                   7           As litigation was ongoing, OWC discovered that Openroads, the sole member of OWC, had

                                   8   between 75 and 100 members, that one of these members is a closely-held limited liability company

                                   9   with its sole member being an individual residing in California, and that another member of Openroads

                                  10   is a closely-held limited liability company with its sole member being an individual residing in New

                                  11   York. See Decl. of Anthony J. Hornbach (“Hornbach Decl.”), Dkt. No. 71-1 ¶ 2; Decl. of Jack Heekin

                                  12   (“Heekin Decl.”), Dkt. No. 71-2 ¶¶ 3-5. Counsel for OWC determined that this Court lacks subject
Northern District of California
 United States District Court




                                  13   matter jurisdiction over this action and notified Defendants of the situation. Hornbach Decl. ¶ 8.

                                  14   OWC proposed that the parties stipulate to the voluntary dismissal, but Defendants declined to

                                  15   stipulate. Id. ¶ 9.

                                  16           OWC has now filed this motion to dismiss for lack of subject matter jurisdiction. (“Mot.”),

                                  17   Dkt. No. 71. Defendants filed an opposition (“Opp’n”) to the motion, to which OWC has filed a reply

                                  18   (“Reply in Supp. Mot.”). Dkt. Nos. 83, 84. The individual defendants have also filed two separate

                                  19   motions to dismiss the SAC, while OWC filed a separate motion to dismiss counterclaims raised by

                                  20   MSS. See Dkt. Nos. 67, 70, 74. Because the Court concludes that it has no jurisdiction over this

                                  21   dispute as explained below, this Order only addresses OWC’s motion to dismiss for lack of subject

                                  22   matter jurisdiction.

                                  23    II.    LEGAL STANDARD

                                  24           For a federal court to exercise subject matter jurisdiction over a case under diversity of

                                  25   citizenship, the opposing parties must be citizens of different states and the amount in controversy

                                  26   must exceed $75,000. 28 U.S.C. § 1332(a). “One claim against one non-diverse defendant violates

                                  27
                                       Case No.: 5:20-cv-05835-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS FOR LACK OF SUBJECT
                                       MATTER JURISDICTION
                                                                         3
                                   1   this complete diversity requirement and is sufficient to destroy diversity jurisdiction.” Richer v.

                                   2   Travelers Com. Ins. Co., No. 17-CV-04984-HSG, 2017 WL 5618524, at *1, *2 (N.D. Cal. Nov. 22,

                                   3   2017) (citing Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 389 (1998)). “If the court determines

                                   4   at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

                                   5   12(h)(3).

                                   6   III.    DISCUSSION
                                   7          A.     Whether the Court Has Subject Matter Jurisdiction Over the Action
                                   8           OWC previously alleged that “this Court has subject matter jurisdiction pursuant to 28

                                   9   U.S.C. § 1332 because complete diversity of citizenship exists between the parties and because the

                                  10   amount in controversy exceeds $75,000. SAC ¶ 11. Although the amount in controversy remains

                                  11   more than $75,000, OWC now asserts that there is not complete diversity of citizenship among all

                                  12   parties. Mot. at 4. Limited liability companies such as OWC “have the citizenship of all their
Northern District of California
 United States District Court




                                  13   owners/members . . . for diversity of citizenship under 28 U.S.C. § 1332.” Johnson v. Columbia

                                  14   Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). As discussed above, two members

                                  15   of Openroads, OWC’s sole member, have members residing in New York and California. See

                                  16   Hornbach Decl. ¶7; Heekin Decl. ¶¶ 3-5. OWC argues that because defendants Rewis and

                                  17   Lochhead are citizens of California and defendants Shakuntala Atre and Nisha Atre are citizens of

                                  18   New York, subject matter jurisdiction is lacking. Mot. at 4.

                                  19           The Court agrees with OWC. Defendants do not contest that defendants Rewis and

                                  20   Lochhead are citizens of California and defendants Shakuntala Atre and Nisha Atre are citizens of

                                  21   New York. Rather, Defendants argue that the declarations OWC has submitted in support of its

                                  22   position are insufficient because they do not include “testimony regarding jurisdiction facts by

                                  23   members who purportedly reside in California or New York.” Opp’n at 6. Defendants also argue

                                  24   that Mr. Heekin’s declaration lacks foundation and his statement that he is a “part-owner” of

                                  25   Openroads is an impermissible legal conclusion. Id. at 4-6. Mr. Heekin, however, has

                                  26   unequivocally declared under penalty of perjury that he is a part owner of Openroads. A

                                  27
                                       Case No.: 5:20-cv-05835-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS FOR LACK OF SUBJECT
                                       MATTER JURISDICTION
                                                                         4
                                   1   declaration signed by a part-owner, stating that two of Openroads’ members are citizens of

                                   2   California and New York is substantial enough to qualify as “competent proof” under the standard

                                   3   articulated by the Supreme Court in Hertz Corp. v. Friend, to assess jurisdictional allegations. 559

                                   4   U.S. 77, 96-97 (2010). Moreover, Defendants point to no authority requiring a declaration to

                                   5   identify members of a limited liability company with precision or include declarations from

                                   6   individual members. See California Auto. Ins. Co. v. Basscraft Mfg. Co., No. CV 5:19-2259-

                                   7   MWF-SHK, 2020 WL 730851 at *5 (C.D. Cal. Feb. 13, 2020) (“Defendants . . . do not point to

                                   8   any authority requiring an affidavit to identify the ‘members’”). 3

                                   9          Thus, Defendants arguments fail to adequately contest that Openroads, OWC’s sole

                                  10   member, is comprised of members who are citizens of states where certain defendants are also

                                  11   citizens. Without complete diversity of citizenship amongst the parties, the Court must GRANT

                                  12   OWC’s motion to dismiss for lack of subject matter jurisdiction.
Northern District of California
 United States District Court




                                  13          B.    Whether Sanctions Against OWC Are Appropriate
                                  14          Defendants also request for the Court to retain jurisdiction to hear and determine

                                  15   Defendants’ anticipated motion for sanctions against OWC and its counsel regardless if the Court

                                  16   dismisses the action. Because OWC aggressively litigated this case, causing Defendants to incur

                                  17   fees and costs defending this action, Defendants argue they should be entitled to seek recovery of

                                  18   monetary sanctions from OWC and its counsel. Opp’n at 7 (citing Christian v. Mattel, Inc., 286

                                  19   F.3d 1118, 1127 (9th Cir. 2002) (holding that before filing a complaint, a party is obligated under

                                  20   Rule 11 to investigate the applicable facts and law to ensure that the claims have merit).

                                  21

                                  22   3
                                         OWC also filed a supplemental declaration by Anthony Hornbach with its reply, which includes
                                  23   OWC’s responses to Defendants’ jurisdictional requests made after OWC notified Defendants of
                                       their subject matter jurisdiction inquiry. See Dkt. No. 84-1. OWC identified in interrogatory
                                  24   responses the specific names of Openroads’ members who reside in California and New York.
                                       Supp. Hornbach Decl. ¶ 3-4, Exs. A-E. Because the supplemental declaration was submitted to
                                  25   rebut arguments raised in Defendants’ opposition, the Court also considered the declarations and
                                       its attachments. See Synopsys, Inc. v. Mentor Graphics Corp., No. 12-6467 C MMC, 2013 WL
                                  26   6577143, at *1 (N.D. Cal. Dec. 13, 2013) (“Synopsys’s Administrative Motion for Leave to File
                                       Sur–Reply is hereby DENIED. . . Mentor does not “[raise new arguments and evidence] . . . in its
                                  27   reply brief” . . . but, rather, responds to arguments made in Synopsys’s opposition”).
                                       Case No.: 5:20-cv-05835-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS FOR LACK OF SUBJECT
                                       MATTER JURISDICTION
                                                                                           5
                                   1   Defendants add that the rules governing limited liability company citizenship have been

                                   2   established and therefore, OWC’s actions demonstrate a failure to conduct a reasonable

                                   3   investigation of the factual basis for its claims and the jurisdictional issue prior to filing. Id.

                                   4           Courts are invested with inherent powers that are “governed not by rule or statute but by

                                   5   the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

                                   6   and expeditious disposition of cases.” Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (quoting

                                   7   Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962)). The Court may exercise its inherent

                                   8   powers to “protect[ ] the due and orderly administration of justice and maintain[ ] the authority

                                   9   and dignity of the court.” Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir.

                                  10   1997) (internal quotation marks omitted). That power includes the power to sanction conduct.

                                  11   See Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001) (“Three primary sources of authority enable

                                  12   courts to sanction parties or their lawyers for improper conduct (1) Federal Rule of Civil
Northern District of California
 United States District Court




                                  13   Procedure 11 . . . (2) 28 U.S.C. § 1927 . . . and (3) the court’s inherent power.”). Sanctions “are

                                  14   available for a variety of types of willful actions, including recklessness when combined with an

                                  15   additional factor such as frivolousness, harassment, or an improper purpose.” Fink, 239 F.3d at

                                  16   993–94. Courts have “broad fact-finding powers to grant or decline sanctions” warranting “great

                                  17   deference.” Smith v. Lenches, 263 F.3d 972, 978 (9th Cir. 2001) (citing Primus Automotive

                                  18   Financial Services, Inc., 115 F.3d at 649.

                                  19           Moreover, Federal Rule of Civil Procedure 11(b) provides that “[b]y presenting to the

                                  20   court a pleading, written motion, or other paper—whether by signing, filing, submitting, or later

                                  21   advocating it—an attorney or unrepresented party certifies that to the best of the person’s

                                  22   knowledge, information, and belief, formed after an inquiry reasonable under the circumstances: . .

                                  23   . (1) it is not being presented for any improper purpose, such as to harass, cause unnecessary

                                  24   delay, or needlessly increase the cost of litigation.” When evaluating the imposition of sanctions,

                                  25   Rule 11 requires the court to consider not whether the party demonstrated subjective good faith in

                                  26   filing the document, but whether the party acted objectively reasonable in doing so. See G.C. &

                                  27
                                       Case No.: 5:20-cv-05835-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS FOR LACK OF SUBJECT
                                       MATTER JURISDICTION
                                                                         6
                                   1   K.B. Invs., Inc. v. Wilson, 326 F.3d 1096, 1109 (9th Cir. 2003).

                                   2            The Court must exercise its inherent powers, however, with restraint and discretion.

                                   3   Chambers, 501 U.S. at 44 (quotation marks omitted). To be sanctionable under the court’s

                                   4   inherent power, the conduct must have constituted, or been tantamount to, bad faith. Roadway

                                   5   Exp., Inc. v. Piper, 447 U.S. 752, 767 (1980); Miller v. City of Los Angeles, 661 F.3d 1024, 1036

                                   6   (9th Cir. 2011) (“The court’s determination that Arias’s conduct constituted bad faith was not

                                   7   illogical or implausible and had ample support in the record; we are therefore bound to uphold

                                   8   it.”).

                                   9            “Bad faith” means a party or counsel acted “vexatiously, wantonly or for oppressive

                                  10   reasons.” Chambers, 501 U.S. at 45–46. Bad faith “does not require that the legal and factual

                                  11   basis for the action prove totally frivolous; where a litigant is substantially motivated by

                                  12   vindictiveness, obduracy, or mala fides, the assertion of a colorable claim will not bar assessment
Northern District of California
 United States District Court




                                  13   of attorneys’ fees.” Mark Indus., Ltd. v. Sea Captain’s Choice, Inc., 50 F.3d 730, 732 (9th Cir.

                                  14   1995) (internal quotation marks and citations omitted). Sanctions, then, are justified “when a

                                  15   party acts for an improper purpose—even if the act consists of making a truthful statement or a

                                  16   non-frivolous argument or objection.” In re Itel Sec. Litig., 791 F.2d 672, 675 (9th Cir. 1986).

                                  17            Although the evidence could suggest OWC and its counsel did not make a reasonable and

                                  18   competent inquiry before filing its initial complaint or subsequent amended complaints, its failure

                                  19   does not provide an independent basis for the imposition of sanctions. There is not sufficient

                                  20   evidence on the record to conclude that OWC’s initial failings were the result of “any improper

                                  21   purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of

                                  22   litigation. . ..” Fed. R. Civ. P. 11(b)(1). Additionally, because OWC has made a type of technical

                                  23   error that courts traditionally allow parties to correct, it would be improper to impose sanctions

                                  24   solely on this basis. See Montrose Chem. Corp. of California v. Am. Motorists Ins. Co., 117 F.3d

                                  25   1128, 1136 (9th Cir. 1997) (holding that it would have been improper to impose sanctions solely

                                  26   because counsel had failed to properly plead its client’s citizenship).

                                  27
                                       Case No.: 5:20-cv-05835-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS FOR LACK OF SUBJECT
                                       MATTER JURISDICTION
                                                                         7
                                   1          As such, the Court finds sanctions would not be appropriate under applicable law and

                                   2   therefore, the Court DENIES Defendants’ request.4

                                   3   IV.    CONCLUSION

                                   4          For the reasons set forth above, OWC’s second amended complaint is DISMISSED

                                   5   without prejudice for lack of subject matter jurisdiction. OWC’s separate motion to dismiss

                                   6   MSS’s counterclaims, defendants Gil Spencer, Ben Rewis, and Christopher Lochhead’s motion to

                                   7   dismiss the second amended complaint, and defendants Shakuntala Atre and Nisha Atre’s motion

                                   8   to dismiss the second amended complaint are DENIED as moot.

                                   9          Because this Court lacks jurisdiction, nothing in this Order should be taken as a ruling or

                                  10   comment on the merits of the action, or whether a demurrer should be sustained or overruled in

                                  11   Superior Court. The Clerk shall close the file.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 27, 2021

                                  14                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23   4
                                         After the Court took this matter under submission, Defendants filed a motion entitled
                                  24   “Conditional Application for Leave to File Motion for Sanctions.” Dkt. No. 86. Defendants again
                                       request that the Court retain jurisdiction and grant Defendants leave to file a motion for sanctions
                                  25   against Plaintiff and its counsel under 28 U.S.C. § 1927 and/or the Court’s inherent authority. Id.
                                       at 2. Defendants, however, cite to no rule in the Federal Rules of Civil Procedure or the Civil
                                  26   Local Rules which allow for submission of a “conditional” motion. Moreover, Defendants make
                                       the same argument the Court already discussed and rejected herein. Accordingly, Defendants’
                                  27   conditional application is DENIED.
                                       Case No.: 5:20-cv-05835-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS FOR LACK OF SUBJECT
                                       MATTER JURISDICTION
                                                                                          8
